UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7428



ANTONIO BARBER,

                                             Petitioner - Appellant,

          versus


M. PETTIFORD, Warden, Federal       Correctional
Institution, Bennettsville SCP,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Cameron McGowan Currie, District
Judge. (CA-05-1666-CMC)


Submitted: May 18, 2006                            Decided: May 26, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Antonio Barber, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Antonio   Barber    appeals    the   district   court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2241 (2000) petition.       We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court. Barber v. Pettiford,

No. CA-05-1666-CMC (D.S.C. Sept. 1, 2005).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               AFFIRMED




                                 - 2 -